QUINN, Associate Judge.
Appellant was convicted by the court, sitting without a jury, of operating an automobile while under the influence of intoxicating liquor1 and making an improper turn, resulting in a collision.
The only errors alleged on this appeal are that the judgments were plainly wrong. There was no dispute that appellant was operating the vehicle. There was evidence that appellant made a wide right turn and collided with another vehicle approaching from the opposite direction. Five witnesses for the government testified that appellant had a strong odor of alcohol on his breath, that he was unsteady on his feet, and that he appeared intoxicated.
Appellant’s explanation for his actions was that he was suffering from kidney trouble, low blood pressure, ulcers, and shock brought about by the collision. He denied that he made an improper turn or that he was intoxicated, and stated that the odor of alcohol on his breath was caused by medicine containing alcohol prescribed by his physician for an ulcer condition.2 The doctor, however, was not called as a witness in appellant’s behalf. At the station house h* was unable to give a specimen for urinalysis immediately, offered to give one in a half-hour, but was not requested to do so again. He gave the officer at the station house several telephone numbers from memory. A passenger in the car at *105the' time of the accident testified that in her opinion appellant was not intoxicated and did not commit a traffic violation.
The foregoing is sufficient to supply background for the questions raised on this appeal. It is apparent that the case involved an issue of fact, namely, whether appellant was intoxicated or whether his actions, as he claimed, were due to other causes.3 There was ample basis for the finding of guilt in the testimony of the five witnesses for the government, and under the circumstances we cannot hold that the judgments were plainly wrong or without sufficient evidence to support them.
Affirmed.

. Code 1951, 40-609 (b) (Supp. V).


. A bottle containing a portion of the medicine was received in evidence.


.Williams v. District of Columbia, D.C.Mun.App.1957, 130 A.2d 596, and cases cited therein.